Case 6:18-cv-00712-PGB-GJK Document 16 Filed 10/05/18 Page 1 of 3 PageID 125



                             UNITED STATES DISTRICT COURT
                             MI DDL E DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 MARC BEAUMONT,

                Plaintiff,
                                                       Case No. 6:18-cv-712-Orl-40GJK
 vs.

 ROBERTSON, ANSCHUTZ & SCHNEID,
 P.L, THE BANK OF NEW YORK
 MELLON, et al.,

                Defendants.
                                               /

                 DEFENDANT THE BANK OF NEW YORK MELLON’S
                MOTION FOR ENLARGEMENT OF TIME TO RESPOND
                  TO PLAINTIFF’S FIRST AMENDED COMPLAINT

       Defendant THE BANK OF NEW YORK MELLON (“BONY”), by and through its

undersigned counsel and pursuant to Fed. R. Civ. P. 6(b), hereby files this Motion for Enlargement

of Time to Respond to the First Amended Verified Complaint (“Amended Complaint”) filed by

Plaintiff MARC BEAUMONT (“Plaintiff”), and states as follows:

       1.      Plaintiff filed his Amended Complaint on June 28, 2018. Plaintiff, however, did

not serve his Amended Complaint on BONY until September 14, 2018. Accordingly, the

responsive pleadings or motions direct to the Amended Complaint are due to be filed today,

October 5, 2018.

       2.      BONY recently obtained the representation of the undersigned firm, who filed a

Notice of Appearance today. Due to other professional and personal commitments, BONY and its

counsel do not have sufficient time to review and respond to the Amended Complaint by today’s

deadline.

       3.      Based on the above good cause shown, BONY respectfully requests a 14-day
Case 6:18-cv-00712-PGB-GJK Document 16 Filed 10/05/18 Page 2 of 3 PageID 126



enlargement of time through and including Friday, October 19, 2018 to file responsive pleadings

or motions directed to the Amended Complaint.

       4.      BONY and its counsel state that this enlargement of time is not being sought for

purposes of delay, and that the relief sought herein will not prejudice any party to this action.

       5.      BONY’s counsel has contacted Plaintiff, who is acting pro se and states that he

objects to the relief sought herein.

       WHEREFORE, Defendant THE BANK OF NEW YORK MELLON respectfully requests

that this Court enter an Order enlarging the deadline to serve responsive pleadings or motions

directed to the First Amended Complaint through and including Friday, October 19, 2018.

                                              Respectfully submitted,

                                              GREENBERG TRAURIG, P.A.

                                              By: s/ Linda M. Reck
                                                  Linda M. Reck, Esq.
                                                  Florida Bar No. 669474
                                                  450 South Orange Avenue, Suite 650
                                                  Orlando, FL 32801
                                                  Telephone: (407) 420-1000
                                                  Reckl@gtlaw.com
                                                  Shelnutl@gtlaw.com
                                                  FLService@gtlaw.com




                                                  2
Case 6:18-cv-00712-PGB-GJK Document 16 Filed 10/05/18 Page 3 of 3 PageID 127



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 5, 2018, I electronically filed the foregoing Motion

for Enlargement of Time to Respond to Plaintiff’s First Amended Complaint with the Clerk of

Court using CM/ECF which will send an electronic notification of such filing to all participants in

the Court’s ECF filing system and on Plaintiff Marc Beaumont, 1122 Meditation Loop, Port

Orange, Florida 32129, Email: mbprom6@hotmail.com, via Registered Email and U.S. Mail.



                                                     By: s/ Linda M. Reck
                                                            Linda M. Reck


WPB 384319870v2




                                                3
